DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4, 7-8, 11, 15 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 13-14, 18, 25 and 29 of the issued patent Singh, US 10,862,742 B2 (Singh’742 hereinafter), in view of Kielhofner et al., US 10,116,709 B1 (Keilhofner hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent 10,862,472.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent 10,862,742
1. A method performed by hardware processing circuitry of a wireless device, the method comprising:














receiving a beacon from an access point via a first communication channel, the beacon including a status message;
decoding the status message to determine the status message includes an error code, 

the error code indicating the access point has no connectivity over a second communication channel to a second device; and
forwarding, in response to the decoding, information derived from the 


4. The method of claim 3, further comprising periodically alternating between transmitting the second beacon including the second status message and transmitting a third beacon that excludes the second status message.

7. The method of claim 1, wherein the information is received by a neighboring device that is configured to forward the status message to a network monitoring server, and the network monitoring server is configured in invoke a mitigating action on the access point in response to the status message.



hardware processing circuitry;
one or more hardware memories storing instructions that when executed configure hardware processing circuitry to perform operations comprising:












receiving a beacon from an access point via a first communication channel, the beacon including a status message;


the error code indicating the access point has no connectivity over a second communication channel to a second device; and
forwarding, in response to the decoding, information derived from the status message over the second communication channel.


11. The system of claim 10, the operations further comprising periodically alternating between transmitting the second beacon including the second status message and transmitting a third beacon that excludes the second status message.















receiving a beacon from an access point via a first communication channel, the beacon including a status message;


 the error code indicating the access point has no connectivity over a second communication channel to a second device; and
forwarding, in response to the decoding, information derived from the status message over the second communication channel.


18. The non-transitory computer readable storage medium of claim 17, the operations further comprising periodically alternating between transmitting the second beacon including the second status message and transmitting a third beacon that excludes the second status message.

detecting, by the access point, that connectivity to the network over a first communication channel has failed;

broadcasting, using a beacon signal, and over a second communication channel different than the failed first
communication channel, the status message;
receiving, by the access point, a second beacon signal from a second access point, the second beacon signal including a second status message;
decoding, by the access point, the second status message to determine the second status message includes an error code; and





forwarding, by the access point and in response to the decoding, information 

5. The method of claim 1, further comprising: periodically alternating between transmitting the beacon signal including the status message and transmitting a second beacon signal that does not include the status message.

13. The method of claim 1, wherein the status message is received by a neighboring device that is configured to forward the status message to a network monitoring server, and the network monitoring server is configured in invoke a mitigating action in response to the status message.



hardware processing circuitry;
one or more hardware memories storing instructions that configure the hardware processing circuitry to perform operations comprising:
detecting that connectivity to the backhaul network over a first communication channel has failed;
generating a status message related to the connectivity failure;
broadcasting, with a beacon signal, and over a second communication channel different than the failed first communication channel, the status message;
receiving, by the access point, a second beacon signal
from a second access point, the second beacon signal
including a second status message;





forwarding, by the access point and in response to the decoding, information derived from the second status message to a back-haul device over the first communication channel.

18. The access point of claim 14, the operations further comprising periodically alternating between transmitting the beacon signal including the status message and transmitting a second beacon signal that does not include the status message.


detecting that connectivity to the network over a first communication channel has failed;
generating a status message related to the connectivity failure;
broadcasting, with a beacon signal, and over a second communication channel different than the failed first
communication channel, the status message;
receiving, by the access point, a second beacon signal from a second access point, the second beacon signal including a second status message;





forwarding, by the access point and in response to the decoding, information derived from the second status message to a back-haul device over the first communication channel.

29. The non-transitory computer readable storage medium of claim 25, the operations further comprising periodically alternating between transmitting the beacon signal including
the status message and transmitting a second beacon signal that does not include the status message.


Regarding claim 1, Singh’742 discloses a method performed by hardware processing circuitry of a wireless device, the method comprising:
receiving a beacon from an access point via a first communication channel, the beacon including a status message;
decoding the status message to determine the status message includes an error code, … and
forwarding, in response to the decoding, information derived from the status message over the second communication channel (see Singh’742, claim 1).
Regarding claim 4, Singh’742 discloses further comprising periodically alternating between transmitting the second beacon including the second status message and transmitting a third beacon that excludes the second status message (see Singh’742, claim 5).
Regarding claim 7, Singh’742 discloses wherein the information is received by a neighboring device that is configured to forward the status message to a network monitoring server, and the network monitoring server is configured in invoke a mitigating action on the access point in response to the status message (see Singh’742, claim 13).
Regarding claim 8, Singh’742 discloses a system, comprising:
hardware processing circuitry;
one or more hardware memories storing instructions that when executed configure hardware processing circuitry to perform operations comprising:
receiving a beacon from an access point via a first communication channel, the beacon including a status message;

forwarding, in response to the decoding, information derived from the status message over the second communication channel (see Singh’742, claim 14).
Regarding claim 11, Singh’742 discloses the operations further comprising periodically alternating between transmitting the second beacon including the second status message and transmitting a third beacon that excludes the second status message (see Singh’742, claim 18).
Regarding claim 15, Singh’742 discloses a non-transitory computer readable storage medium comprising instructions that when executed, configure hardware processing circuitry of a wireless device to perform operations comprising:
receiving a beacon from an access point via a first communication channel, the beacon including a status message;
decoding the status message to determine the status message includes an error code, … and
forwarding, in response to the decoding, information derived from the status message over the second communication channel (see Singh’742, claim 25).
Regarding claim 18, Singh’742 discloses the operations further comprising periodically alternating between transmitting the second beacon including the second status message and transmitting a third beacon that excludes the second status message (see Singh’742, claim 29).
Regarding claims 1, 8 and 15, Singh’742 does not explicitly disclose the error code indicating the access point has no connectivity over a second communication channel to a second device;
In the same field of endeavor (e.g., communication system) Kielhofner discloses a methods for managing and optimizing end-to-end communication sessions that comprises the error code indicating the access point has no connectivity over a second communication channel to a second device (Next, the node transmits (at step 618) a message (typically an error message comprising a SIP error code 503) to the upstream node indicating failure of the request for the incoming communication session. When the upstream node receives the error message indicating connection failure; see Kielhofner, col. 26, lines 52-56);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Kielhofner regarding managing and optimizing end-to-end communication sessions into the method related to monitoring wireless communication of the instant application. The motivation to do so is to maintain optimal quality (e.g., reduced delay, packet loss, jitter, etc.) of communication sessions (see Kielhofner, abstract and col. 1, lines 43-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al., US 2017/0012887 A1 (Ohta hereinafter), in view of Kielhofner et al., US 10,116,709 B1 (Kelhofner hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Ohta discloses a method performed by hardware processing circuitry of a wireless device (FIG. 10 is a block diagram illustrating the hardware configuration of a mobile station; see Ohta, paragraph [0036]), the method comprising:
receiving a beacon from an access point via a first communication channel, the beacon including a status message (Furthermore, if the small base station 200 detects an error 
decoding the status message to determine the status message includes an error code (The error detected here is, for example, an error indicating that a reception confirmation (ACK) of the user data is not received from the mobile station 300 even after the predetermined time has elapsed since the user data was transmitted to the mobile station 300; see Ohta, paragraph [0065]), … and
forwarding, in response to the decoding, information derived from the status message over the second communication channel (in the dual connectivity, in particular, the RLF occurs on the small base station 200 side, the RRC reconnection is not performed; however, the communication failure (RLC failure) in the RLC layer is transmitted to the macro base station 100 as a notification; see Ohta, paragraph [0073]. With reference to Fig. 1 the link between mobile station and small base station and the link between the mobile station and macro base station are on two different path).
Regarding claim 8, Ohta discloses a system (FIG. 1 is a schematic diagram illustrating a configuration example of a radio communication system according to a first embodiment; see Ohta, paragraph [0027]), comprising:
hardware processing circuitry (FIG. 10 is a block diagram illustrating the hardware configuration of a mobile station; see Ohta, paragraph [0036]);
one or more hardware memories storing instructions that when executed configure hardware processing circuitry to perform operations (The mobile station illustrated in FIG. 10 corresponds to, for example, the mobile station 300 and includes an antenna 
receiving a beacon from an access point via a first communication channel, the beacon including a status message (Furthermore, if the small base station 200 detects an error (communication failure) , the reception unit 12 receives an error detection notification from the small base station 200; Ohta, paragraph [0060]);
decoding the status message to determine the status message includes an error code (The error detected here is, for example, an error indicating that a reception confirmation (ACK) of the user data is not received from the mobile station 300 even after the predetermined time has elapsed since the user data was transmitted to the mobile station 300; see Ohta, paragraph [0065]), … and
forwarding, in response to the decoding, information derived from the status message over the second communication channel (in the dual connectivity, in particular, the RLF occurs on the small base station 200 side, the RRC reconnection is not performed; however, the communication failure (RLC failure) in the RLC layer is transmitted to the macro base station 100 as a notification; see Ohta, paragraph [0073]. With reference to Fig. 1 the link between mobile station and small base station and the link between the mobile station and macro base station are on two different path).
Regarding claim 15, Ohta discloses a non-transitory computer readable storage medium comprising instructions that when executed, configure hardware processing circuitry of a wireless device to perform operations (The CPU 515, the memory 514, and the RF circuit 513 implements the function performed by, for example, the 
receiving a beacon from an access point via a first communication channel, the beacon including a status message (Furthermore, if the small base station 200 detects an error (communication failure) , the reception unit 12 receives an error detection notification from the small base station 200; Ohta, paragraph [0060]);
decoding the status message to determine the status message includes an error code (The error detected here is, for example, an error indicating that a reception confirmation (ACK) of the user data is not received from the mobile station 300 even after the predetermined time has elapsed since the user data was transmitted to the mobile station 300; see Ohta, paragraph [0065]), … and
forwarding, in response to the decoding, information derived from the status message over the second communication channel (in the dual connectivity, in particular, the RLF occurs on the small base station 200 side, the RRC reconnection is not performed; however, the communication failure (RLC failure) in the RLC layer is transmitted to the macro base station 100 as a notification; see Ohta, paragraph [0073]. With reference to Fig. 1 the link between mobile station and small base station and the link between the mobile station and macro base station are on two different path).
Regarding claims 1, 8 and 15, Ohta does not explicitly disclose the error code indicating the access point has no connectivity over a second communication channel to a second device. In the same field of endeavor (e.g., communication system) Kielhofner discloses a methods for managing and optimizing end-to-end communication sessions that comprises the error code indicating the access point has no connectivity over a 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Kielhofner regarding managing and optimizing end-to-end communication sessions into the radio communication system of Ohta. The motivation to do so is to maintain optimal quality (e.g., reduced delay, packet loss, jitter, etc.) of communication sessions (see Kielhofner, abstract and col. 1, lines 43-44).

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al., US 2017/0012887 A1 (Ohta hereinafter), in view of Kielhofner et al., US 10,116,709 B1 (Kelhofner hereinafter), as applied to the claims above and further in view of disclosed prior art Li et al., US 2014/0317461 A1 (Li hereinafter).
Here is how the references teach the claims.
Regarding claims 2, 9 and 16, Ohta and Kielhofner disclose the method of claim 1, the system of claim 8 and the non-transitory computer readable storage medium of claim 15. Ohta and Kielhofner do not explicitly disclose wherein the forwarding forwards the information to a server, and the server is configured in invoke a mitigating action on the access point in response to the status message. In the same field of endeavor (e.g., communication system) Li discloses a method for analyzing a cause of link failure that 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Li regarding analyzing a cause of link failure into the radio communication system of Ohta and Kielhofner. The motivation to do so is to allow the network side to determine the root cause of a link failure (see Li, abstract).

Claims 3, 5, 10, 12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al., US 2017/0012887 A1 (Ohta hereinafter), in view of Kielhofner et al., US 10,116,709 B1 (Kelhofner hereinafter), in view of disclosed prior art Li et al., US 2014/0317461 A1 (Li hereinafter), as applied to the claims above and further in view of disclosed prior art Ohta et al., US 2017/0324608 A1 (Ohta’4608 hereinafter).
Here is how the references teach the claims.
Regarding claims 3, 5, 10, 12, 17 and 19, Ohta, Kielhofner and Li disclose the method of claim 2, the system of claim 9 and the non-transitory computer readable storage medium of claim 16. 
Regarding claims 5, 12 and 19, Ohta and Keilhofner do not explicitly disclose wherein the access point is configured to receive the second status message and forward the second status message to the server over the second communication channel, the server configured to invoke a mitigating action on the access point based on the second status message. In the same field of endeavor (e.g., communication system) Li discloses a method for analyzing a cause of link failure that comprises wherein the access point is configured to receive the second status message and forward the second status message to the server over the second communication channel (furthermore, the base station where the UE is located does not obtain the above information directly, and the information may be transmitted to the base station by another base station via an air-interface message or an inter-base station message, thereby enabling the base station to obtain a cause of link failure; see Li, paragraph [0187]. Also see paragraph [0188], “the information on a cause of link failure may be transmitted via a link failure report; furthermore, it may also be transmitted separately, or included in another message for transmission”), the server configured to invoke a mitigating action on the access point based on the second status message (The advantage of the embodiments of the present invention resides in that detailed information on link failure is provided to a network side by terminal equipment, thereby making the network side to optimize the network more accurately; see Li, paragraph [0052]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Li regarding analyzing a cause of link failure into the radio communication system of Ohta and 
Regarding claims 3, 10 and 17, Ohta, Kielhofner and Li do not explicitly disclose further comprising:
detecting, by the wireless device, that connectivity over the first communication channel has failed;
generating, by the wireless device, a second status message related to the connectivity; and broadcasting, by the wireless device, a second beacon over the first communication channel, the second beacon including the second status message. In the same field of endeavor (e.g., communication system) Ohta’4608 discloses a method for executing proximity-based communication when a failure in connection between the base station and the core network is detected that comprises further comprising:
detecting, by the wireless device, that connectivity over the first communication channel has failed (The eNB 211 detects the occurrence of the failure in the S1 connection between the eNB 211 and the MME 221; see ohta’4608, paragraph [0094]);
generating, by the wireless device, a second status message related to the connectivity (In this case, the eNB 211 performs transmission of a page (paging) to the UE 201, indicating that a failure has occurred in the S1 connection (S1 Connection Problem) (step S906); see Ohta’4608, paragraph [0095]); and
broadcasting, by the wireless device, a second beacon over the first communication channel, the second beacon including the second status message (the eNB 211 may use a broadcast channel to broadcast to UEs including the UE 201, notification that a failure has occurred in the S1 connection; see Ohta’4608, paragraph [0096]).
.

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al., US 2017/0012887 A1 (Ohta hereinafter), in view of Kielhofner et al., US 10,116,709 B1 (Kelhofner hereinafter), as applied to the claims above and further in view of disclosed prior art Qin et al., US 2010/0110885 A1 (Qin hereinafter)..
Here is how the references teach the claims.
Regarding claims 7, 14 and 16, Ohta and Kielhofner disclose the method of claim 1, the system of claim 8 and the non-transitory computer readable storage medium of claim 15. Ohta and Kielhofner do not explicitly disclose wherein the information is received by a neighboring device that is configured to forward the status message to a network monitoring server, and the network monitoring server is configured in invoke a mitigating action on the access point in response to the status message. In the same field of endeavor (e.g., communication system) Qin discloses a method for establishing a connection between a maintenance node and a base station that comprises wherein the information is received by a neighboring device that is configured to forward the status message to a network monitoring server (a switchover unit, adapted to switch 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Qin regarding establishing a connection between a maintenance node and a base station into the radio communication system of Ohta and Kielhofner. The motivation to do so is to provide redundancy in OM channels so that maintenance node will be able to maintain the base station remotely when the main OM channel fails (see Qin, paragraphs [0005] and [0019]).

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s comment regarding claims 4, 11 and 18: Claims 4, 11 and 18 are subjected to double patenting rejection but would be allowable if amended to overcome the rejection set forth in this office action above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 02/11/2022